Per Curiam:
We are satisfied that the learned Special Term was right in finding that the attorney had been duly retained. We see no reason why an end should not be put to this controversy. The agreement was that the attorney should receive thirty-three and one-third per cent upon a settlement and fifty per cent upon a judgment. The case was settled for $870. The order appealed from should, therefore, be modified by providing that the defendant’s motion to discontinue be granted upon the payment to plaintiff’s attorney, Sigmund S. Rotter, of $290, one-third of the amount of settlement, $10 costs of the motion below, $10 costs on this appeal and the respondent’s disbursements, and as so modified affirmed. Present—-Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order modified as directed in opinion and as-modified affirmed. Order to be settled on notice.